            Case 1:19-cv-10749-FDS Document 53 Filed 01/25/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


JAMES ROBINSON,
on behalf of himself and all others similarly situated,
                                                           Civil Matter No. 1:19-CV-10749-FDS
                Plaintiff,

       v.

NATIONAL STUDENT CLEARINGHOUSE,

                Defendant.



                       NOTICE OF WITHDRAWAL OF APPEARANCE

       Please take notice that Joanna K. Darcus respectfully withdraws her appearance as

counsel for Plaintiff and all others similarly situated.


Dated: January 25, 2021                        By: /s/ Joanna K. Darcus

                                               Joanna K. Darcus
                                               National Consumer Law Center
                                               1001 Connecticut Avenue NW, Suite 510
                                               Washington, DC 20036
                                               (202) 452-6252 tel.
                                               (202) 296-4062 fax
                                               jdarcus@nclc.org

                                               Counsel for Plaintiffs
         Case 1:19-cv-10749-FDS Document 53 Filed 01/25/21 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I, Joanna K. Darcus, hereby certify that, on January 25, 2021, I caused the foregoing

document to be served upon all counsel by e-mail through the ECF system.


                                                            /s/ Joanna K. Darcus
                                                           Joanna K. Darcus




                                               2
